DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 12/15/2020.  Claims 1-8 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6 and 8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chu (U.S. 2016/0020353).
Regarding claim 1, Chu teaches: An electronic device comprising: 
a substrate (thick substrate in Figs. 5-7); 
a first layer disposed on the substrate (p-type semiconductor layer in Fig. 5-7); and 
a second layer disposed on the substrate and surrounding the first layer (reflector R in Figs. 5-7), wherein an interface between the first layer and the second layer forms a light guiding channel (light channel T in Fig. 5-7).

Regarding claim 3, Chu teaches the invention of claim 1 as discussed above. Chu further teaches: wherein the second layer comprises a reflector (reflector R in Figs. 5-7).

Regarding claim 4, Chu teaches the invention of claim 3 as discussed above. Chu further teaches: wherein the reflector comprises metal ([0096] ... “the reflector R is satisfied by an enhanced reflection metal layer”).

Regarding claim 6, Chu teaches the invention of claim 1 as discussed above. Chu further teaches: wherein the second layer is a multi-layer structure ([0087] ... “a top reflector could be formed on top of the first type semiconductor layer 101 and open a small portion region as aperture P. A bottom reflector could be formed on the second type semiconductor layer 102”).

Regarding claim 8, Chu teaches the invention of claim 1 as discussed above. Chu further teaches: a light emitting element for emitting a light (micro light emitting device in Fig. 55); and an optical sensor for receiving a portion of the light through the light guiding channel (photo detector module in Fig. 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (U.S. 2016/0020353) in view of Bang (U.S. 2019/0131527).
Regarding claim 2, Chu teaches the invention of claim 1 as discussed above. Chu does not explicitly teach: wherein a refractive index of the first layer is greater than a refractive index of the second layer.
However, Bang teaches: wherein a refractive index of the first layer is greater than a refractive index of the second layer ([0049]... “The light reflector 140 is formed as a single layer and may be formed of a material having a refractive index different from the base substrate 110. For example, when the base substrate 110 has a high refractive index H (or a low refractive index L), the light reflector 140 is selected to have a low refractive index L (or a high refractive index H)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Chu to incorporate the teaching of Bang to configure the refractive index of the first layer to be greater than a refractive index of the second layer. The motivation of combining these analogous arts is to guide a source emitted from the source part to a target region ([0007]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (U.S. 2016/0020353) in view of Wang (U.S. 2007/0057251).
Regarding claim 5, Chu teaches the invention of claim 1 as discussed above. Chu further teaches: wherein the reflector comprises multiple layers ([0087] ... “a top reflector could be formed on top of the first type semiconductor layer 101 and open a small portion region as aperture P. A bottom reflector could be formed on the second type semiconductor layer 102”).
Chu does not explicitly teach: multiple layers having at least two different refractive indices.
However, Wang teaches: multiple layers having at least two different refractive indices ([0028]... “a filter structure or a semi-transparent reflector structure having a plurality of dielectric layers with different refractive indices is sandwiched between the OEL unit and the substrate”).
refractive index L (or a high refractive index H)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Chu to incorporate the teaching of Bang to configure the reflector to comprise multiple layers having at least two different refractive indices. The motivation of combining these analogous arts is to improve the color purity and the light intensity ([0028]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (U.S. 2016/0020353) in view of Jia (U.S. 2013/0236998).
Regarding claim 7, Chu teaches the invention of claim 6 as discussed above. Chu does not explicitly teach: a thin film transistor embedded in the second layer.
However, Bang teaches: a thin film transistor embedded in the second layer (claim 1... “a reflector section of a predetermined pattern on the second metal layer, so as to form a thin-film transistor”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Chu to incorporate the teaching of Jia to configure a thin film transistor embedded in the second layer. The motivation of combining these analogous arts is to guide a source emitted from the source part to a target region ([0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        






/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622